Citation Nr: 1747428	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral sensorineural hearing loss (SNHL).  

2.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	David L. Huffman, Esq. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of entitlement to compensable initial evaluation for service-connected bilateral SNHL is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam Era, and exposure to herbicides is not shown.

2. Diabetes mellitus type II was not present during active duty; was not manifested to a compensable degree within one year from the date of separation from service in July 1967; and diabetes mellitus type II, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event of service origin, including exposure to herbicides.

3.  The competent evidence does not demonstrate that the Veteran's currently diagnosed erectile dysfunction is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability. 

4.  The competent medical evidence does not demonstrate that the Veteran has neuropathy of the bilateral upper extremities. 

5. The competent medical evidence does not demonstrate that the Veteran has neuropathy of the bilateral lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

3.  Service connection for bilateral upper extremity neuropathy is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  Service connection for bilateral lower extremity neuropathy is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Board acknowledges that the Veteran was not afforded VA examinations in connection with his existing service connection claims; however, as will be discussed in more detail below, there is insufficient evidence in the record to trigger VA's duty to provide an examination with regards to all four extant service connection claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA does not have a duty to provide an examination in every case); see also McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) (VA's duty to provide an examination is only triggered when there is an indication that a disability may be associated with the Veteran's service.).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including diabetes mellitus type II, if manifested to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicides during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diabetes mellitus type II is subject to presumptive service connection due to herbicide exposure.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii);  Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 3.m.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway. Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  The Veteran here has not contended that he served on an inland waterway: instead, like the Veteran in Haas, the record indicates that he served on a deep water vessel and did not come ashore.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Diabetes Mellitus Type II

The Veteran contends that he developed diabetes mellitus type II following service as due to his exposure to an herbicide agent (Agent Orange) while serving during the Vietnam campaign.  Service personnel records confirm that the Veteran served aboard the USS Inflict (AM-456/MSO-456) from August 1965 to July 1967.  His DD Form 214 (his military discharge report) shows that his military occupational specialty was BM (Boatswain's Mate).  

Service treatment records do not show any complaint, finding, history, diagnosis or treatment for diabetes mellitus type II.  Specifically, the Veteran's June 1967 discharge examination does not indicate that the Veteran was shown to have any abnormalities on any diagnostic testing, and he was evaluated as being physically qualified to perform active duty at sea with no medical disabilities.  Based on the service treatment records, diabetes mellitus type II did not have its onset in service.  It is also noted that the Veteran has not argued that his diabetes mellitus type II was present during service, and rests his entire claim of entitlement on the basis of exposure to herbicides.  Thus, service connection on a direct basis under 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a) is not established.  

Post service, the earliest documentation available in the record showing a diagnosis of diabetes mellitus type II dates from September 2011.  In a September 2011 outpatient record from Conestoga Family Practice Terre Hill, a Dr. B.W. stated that the Veteran had begun treatment for diabetes mellitus type II following diagnostic testing confirming that he had the condition.  A document entitled "Statement of Medical Professional" and authored by Dr. B.W. again indicates that the Veteran began treatment with Dr. B.W. for diabetes mellitus type II in September 2011.  Dr. B.W. noted that the condition was controlled by medication and diet alone, with no restrictions, but then went on to state that it was more likely than not that the Veteran experienced erectile dysfunction, irritable bowel syndrome, cataracts, gastroesophageal reflux disease (GERD), dyspepsia, fatigue and fecal incontinence all as result of his diabetes mellitus type.  No rationale was provided for this opinion.  Subsequent treatment records prepared by Dr. B.W. show continued treatment for diabetes and irritable bowel syndrome through to June 2012. 

There are no VA treatment records available in the file, and there is no indication that the Veteran has received any treatment from VA for his diabetes mellitus type II.  Therefore, the available evidence establishes that the Veteran was first diagnosed with diabetes mellitus type II in 2011, over 40 years after his discharge from service.  As the onset of diabetes mellitus type II is well beyond the one-year presumptive period following separation from service in 1967, service connection for diabetes mellitus type II on a chronic disease presumptive basis is not established.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The service treatment records, however, lack the documentation of the combination of manifestations sufficient to identify diabetes mellitus type II symptomatology and sufficient observation to establish chronicity during service.  In fact, the Veteran is not claiming that the onset of diabetes mellitus type II or symptoms thereof occurred during service or for years thereafter.  Thus, as there is no evidence of continuity of symptomatology to support the claim of service connection for diabetes mellitus type II, the preponderance of the evidence is against the claim of service connection for diabetes mellitus type II based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Veteran may alternatively be entitled to service connection for diabetes mellitus type II if all of the evidence, including that pertinent to service under 38 C.F.R. § 3.303 (d) (direct service connection), leads to the conclusion that the condition is related to service despite manifesting several years after discharge.  After consideration of this theory of entitlement, however, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is no medical opinion in the record that relates the Veteran's diabetes mellitus type II directly to his service, and there is insufficient evidence to trigger VA's duty to obtain such an opinion.  The Veteran has not submitted any such evidence, nor has he suggested that an opinion exists.  Except for question of his exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's diabetes mellitus type II first documented after service beyond the one-year presumptive period, pertaining to a chronic disease, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).

Regarding the most pertinent theory of entitlement, that being the Veteran's asserted exposure to herbicides, the Board reiterates that service in the Republic of Vietnam does include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray, 27 Vet. App. at 325.  In determining whether the Veteran did have service in Vietnam, the RO had his file reviewed by the appropriate records agency, which issued a June 2013 formal finding of unavailability of records to verify in-country Vietnam service.  In light of this formal finding, and in acknowledgement of the lack of any statement from the Veteran attesting to the circumstances of his having come ashore while service aboard the USS Inflict, the Board finds that the Veteran's service on a deep-water naval vessel in the waters offshore Vietnam does not qualify service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.d.  The USS Inflict is not included in that list during the time periods that the Veteran served.

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus type II.  38 U.S.C.A. § 1116(f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116 (a)(1) for diabetes mellitus type II does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, there is no evidence that the Veteran was exposed to herbicides at any point during his service, to include during his time aboard a deep-water naval vessel patrolling the waters offshore the Republic of Vietnam.  Moreover, the Veteran has not submitted any lay testimony in support of his assertion that he was exposed to herbicides during his service, and he lacks the medical training and credentials to provide a competent opinion as to the etiology of a disability first noted after service.  The Board also takes note of a Memorandum for Record promulgated by the Joint Services Records Research Center (JSRRC) dated in May 2009 and included in the claims file, in which the JSRRC concluded that there was no evidence that any veterans serving on Navy ships offshore of the Republic of Vietnam were exposed to herbicide agents while on board.  Accordingly, exposure to herbicides is not established, and the Board therefore does not need to address the question of medical causation .

In sum, the evidence does not demonstrate that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, exposure to herbicides is not presumed.  There is also no evidence of record to show that the Veteran was actually exposed to herbicides in service.  There is no competent evidence of record linking diabetes mellitus type II, first shown decades after active duty, to any incident of service.

In view of the foregoing, the preponderance of the evidence is against the claim for service connection for diabetes mellitus type II, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction directly attributable to his diabetes mellitus type II, and that thus he is entitled to service connection for erectile dysfunction as secondary to diabetes mellitus type II.  To begin, the Board notes that the Veteran has not asserted that he developed erectile dysfunction while in service or within a year of service.  A review of service treatment records does not show any complaints, findings or treatment related to erectile dysfunction.  Available records from Dr. B.W. show that the Veteran has been diagnosed with erectile dysfunction and has been treated for such since September 2011.  Under these circumstances, therefore, the Board finds that service connection for erectile dysfunction on a direct basis pursuant to 38 C.F.R. § 3.303(a) is not warranted.  Furthermore, erectile dysfunction is not recognized as a chronic condition subject to presumptive service connection on that basis.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Finally, as there is no evidence of continuity of symptomatology to support the claim of service connection for erectile dysfunction, the preponderance of the evidence is against the claim of service connection for erectile dysfunction based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Moving on to the Veteran's claim of secondary service connection, the Board notes that pursuant to 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, however, the underlying condition, that is, diabetes mellitus type II, has been shown to not warrant service connection.  There is no evidence to suggest, and the Veteran has not contended so, that his erectile dysfunction is secondary to his only service-connected disability, bilateral SNHL.  Therefore, the Veteran's claims of secondary service connection for erectile dysfunction must also be denied.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the erectile dysfunction was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a more than 40 year gap between discharge and the first indication that erectile dysfunction was diagnosed in 2011.  The Veteran has not submitted any lay testimony in support of his claim of service connection for erectile dysfunction.  Without any evidence to support an etiological connection between the erectile dysfunction and service, VA has not afforded the Veteran a VA examination, and the Veteran has not submitted an examination and/or an opinion from a private physician in support of his claim.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for erectile dysfunction under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for erectile dysfunction in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran contends that he experiences peripheral neuropathy of the bilateral upper and lower extremities, and that both of these conditions are attributable to his diabetes mellitus type II.  There are no complaints, findings, treatments or diagnoses related to either upper or lower extremity neuropathy in the Veteran's service treatment records or in the post-service treatment records submitted by the Veteran.  The Veteran has not submitted any lay testimony in support of either claimed condition.  Without any evidence to support an etiological connection between either lower or upper extremity neuropathy and service, VA has not afforded the Veteran a VA examination for either condition, and the Veteran has not submitted an examination and/or an opinion from a private physician in support of either claim on a direct basis.  There is no basis for a secondary service connection claim, as service connection for type II diabetes mellitus has not been established, and the Veteran has not asserted that these disabilities are related to service-connected bilateral hearing loss.  For all of the above reasons, this claim must be denied.

 
ORDER

Service connection for diabetes mellitus type II, to include as due to exposure to herbicides, is denied. 

Service connection for erectile dysfunction, to include as secondary to a service-connected disability, is denied. 

Service connection for bilateral upper extremity neuropathy, to include as secondary to a service-connected disability, is denied. 

Service connection for bilateral lower extremity neuropathy, to include as secondary to a service-connected disability, is denied. 


REMAND

Before the Board makes a determination as to the claim of entitlement to a compensable initial rating for service-connected bilateral SNHL, further development of the record is necessary.  Specifically, the Veteran must be afforded a VA audiology examination to evaluate the current severity of his service-connected bilateral SNHL. The last VA audiology examination afforded to the Veteran was in April 2013, which revealed the following pure tone thresholds: 



HERTZ

1000
2000
3000
4000
RIGHT
10
25
50
50
LEFT
10
25
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 34 decibels in both ears.  The speech recognition score, using the Maryland CNC word list, was 98 percent in both ears.  These findings correspond to the currently assigned noncompensable rating for bilateral SNHL, but as they are well over four years old, the Board finds that a more current examination is necessary to ensure that the severity of the Veteran's condition is properly evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination for the purpose of determining the current level of impairment from the service-connected bilateral SNHL.  The examiner should detail the symptoms, and severity thereof, of the service-connected bilateral SNHL.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any hearing loss, including all functional effects.  The examiner should review the results of all prior VA and private audiology examinations.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


